  Case: 2:21-cv-02805-EAS-KAJ Doc #: 2 Filed: 06/11/21 Page: 1 of 2 PAGEID #: 17




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: DAVOL, INC. / C.R. BARD, INC.,           §
POLYPROPYLENE HERNIA MESH                       §       CASE NO. 2:18-md-2846
PRODUCTS LIABILITY LITIGATION                   §
                                                §
                                                §      JUDGE EDMUND A. SARGUS, JR.
                                                §
                                                §      MAGISTRATE JUDGE
                                                §      KIMBERLY A. JOLSON
                                                §
                                                §      PLAINTIFF’S NOTICE OF
                                                §      VOLUNTARY DISMISSAL
                                                §      PURSUANT TO FED. CIV. R.
This document relates to:                       §      41(a)(1)(A)
Charles Henry Burton                            §      Civil Action No. 2:21-cv-2805


       Pursuant to Federal Civil Rule 41(a)(1)(A), Plaintiff, Charles Henry Brown, by and through
Counsel, hereby gives notice that the above-captioned action, is voluntarily dismissed, without
prejudice.



                                                Respectfully submitted,

                                                /s/ Colin G. Wood
                                                Jason Joy & Associates, PLLC
                                                909 Texas St., Ste. 1801
                                                Houston, TX 77002
                                                Tel: (713) 221-6500
                                                Fax: (713) 221-1717
                                                colin@jasonjoylaw.com

                                               Attorney for Plaintiff CHARLES HENRY
                                               BURTON
  Case: 2:21-cv-02805-EAS-KAJ Doc #: 2 Filed: 06/11/21 Page: 2 of 2 PAGEID #: 18




                                CERTIFICATE OF SERVICE

                                      11 2021, I electronically filed the foregoing with the Clerk
       I hereby certify that on June ____
of the Court by using the CM/ECF system, which will send a notice of this electronic filing to all
counsel of record.



                                                    /s/ Colin G. Wood
                                                    Colin G. Wood
                                                    Counsel for Plaintiff CHARLES HENRY
                                                    BURTON




                                                2
